Case 4:19-cv-00560-SDJ-KPJ Document 27 Filed 12/11/20 Page 1 of 6 PageID #: 102




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 TRACEY GUTHRIE,                                 §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §
                                                 §            Case No.: 4:19-CV-560-SDJ-KPJ
 REGIONAL PLASTIC SURGERY                        §
 CENTER, P.A.,                                   §
                                                 §
                 Defendant.                      §
                                                 §

                               MEMORANDUM AND OPINION

        Pending before the Court are the following Motions:

        (1) Defendant’s Motion for Continuance and Extension of Deadlines (the “Motion”)
        (Dkt. 21); and

        (2) Defendant’s Amended Motion for Continuance and Extension of Deadlines (the
        “Amended Motion”) (Dkt. 23).

 On July 26, 2019, Plaintiff Tracey Guthrie (“Plaintiff”) filed this lawsuit against Defendant

 Regional Plastic Surgery Center, P.A. (“Defendant”), alleging violations of the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and violations of the Texas

 Commission on Human Rights Act (“TCHRA”), TEX. LAB. CODE § 21.001 et seq. See Dkt. 1. On

 October 10, 2019, Defendant filed its Answer (Dkt. 7), after which the Court entered an Order

 Governing Proceedings (Dkt. 8) and a Scheduling Order (Dkt. 12). The Court later entered a First

 Amended Scheduling Order (Dkt. 19), wherein the Court set a discovery deadline of August 24,

 2020, a dispositive motion deadline of September 11, 2020, a mediation deadline of October 5,

 2020, and a window of February 1 to 26, 2021 for a jury trial. See Dkt. 19.




                                                 1
Case 4:19-cv-00560-SDJ-KPJ Document 27 Filed 12/11/20 Page 2 of 6 PageID #: 103




        On October 8, 2020—after the deadlines for discovery, dispositive motions, and mediation

 had passed—Defendant filed the present Motion (Dkt. 21). In the Motion, Defendant represents it

 has not yet taken the deposition of Plaintiff, as Defendant had been waiting for the production of

 medical and employment documents so it could more adequately depose Plaintiff. See id.

 Defendant also represents it postponed scheduling a mediation conference because it wanted to

 take Plaintiff’s deposition prior to any mediation conference. See id.

        Because Defendant received all the documents it requested on October 6, 2020—after the

 deadlines for discovery, dispositive motions, and mediation had passed—Defendant requested all

 deadlines in the First Amended Scheduling Order (Dkt. 19) be continued by one hundred twenty

 (120) days. See id. The Motion did not discuss the good cause standard under Federal Rule of Civil

 Procedure 6(b), or otherwise brief the matter. See id.; see also FED. R. CIV. P. 6(b) (allowing a

 court to extend filing periods for good cause).

        On October 15, 2020, Plaintiff filed a Response (Dkt. 22) opposing the motion, wherein

 Plaintiff noted that “an attorney can take an individual’s deposition prior to receiving every

 potential record about their history.” See id. at 2. Plaintiff argued Defendant’s delay was self-

 imposed, and thus, the Motion should be denied, or, in the alternative, the discovery deadline

 should be continued an additional thirty (30) days. See Dkt. 22 at 4. Plaintiff’s Response cited

 Squyres v. Heico Cos., LLC, 782 F.3d 224, 237–38 (5th Cir. 2015), a case discussing the good

 cause standard under Rule 16, but not Rule 6.

        On October 19, 2020, Defendant filed the Amended Motion (Dkt. 23), which requests the

 same relief as the Motion, adds additional details regarding the dispute, and corrects a signature

 deficiency. Again, the Amended Motion is silent as to Rule 6’s good cause standard.




                                                   2
Case 4:19-cv-00560-SDJ-KPJ Document 27 Filed 12/11/20 Page 3 of 6 PageID #: 104




        On December 7, 2020, the Court held a telephonic hearing to discuss the Motion and

 Amended Motion (the “Hearing”). See Minute Entry for December 7, 2020. At the Hearing,

 Defendant explained the medical and employment documents it sought were highly relevant to the

 claims and defenses in this action, and the COVID-19 pandemic has posed difficulties. The Court

 acknowledged the challenges imposed by the current pandemic, and agreed the documents

 Defendant sought were relevant and significant for the deposition and any mediation conference.

 See id. However, the Court expressed confusion about the Motion’s timing. To be sure, the Motion

 was filed only three days after the deadline for mediation had passed; however, it was filed six

 weeks after the deadline for discovery had passed and four weeks after the deadline for dispositive

 motions had passed. See id. Both parties provided their explanations on the record, but neither

 discussed Rule 6’s good cause standard and how it justifies extending deadlines after such

 deadlines have expired. See id.

        Under Rule 6, if the motion for extension of time is made after the expiration of a deadline,

 a party must show that it failed to act because of excusable neglect. See FED. R. CIV. P. 6(b)(1)(B).

 “Although inadvertence, ignorance of the rules, or mistakes construing the rules do not usually

 constitute ‘excusable’ neglect, it is clear that ‘excusable neglect’ under Rule 6(b) is a somewhat

 ‘elastic concept’ and is not limited strictly to omissions caused by circumstances beyond the

 control of the movant.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,

 392 (1993) (footnotes omitted). “Relevant factors to the excusable neglect inquiry include: the

 danger of prejudice to the [non-movant], the length of the delay and its potential impact on the

 judicial proceedings, the reason for the delay, including whether it was within the reasonable

 control of the movant, and whether the movant acted in good faith.” Adams v. Travelers Indem.

 Co. of Conn., 465 F.3d 156, 161 n.8 (5th Cir. 2006) (alteration in original) (internal quotation



                                                  3
Case 4:19-cv-00560-SDJ-KPJ Document 27 Filed 12/11/20 Page 4 of 6 PageID #: 105




 marks and citations omitted). “Even if good cause and excusable neglect are shown, it nonetheless

 remains a question of the court’s discretion whether to grant any motion to extend time under Rule

 6(b).” McCarty v. Thaler, 376 F. App’x. 442, 444 (5th Cir. 2010) (citing Lujan v. Nat’l Wildlife

 Fed’n, 497 U.S. 871, 894–98 (1990)).

         The Court finds Defendant has legitimate reasons for seeking medical and employment

 records from Plaintiff prior to deposing her and participating in a mediation conference. Such

 documents are likely critical to Defendant’s ability to assess the likelihood of prevailing and are

 frequently produced in cases involving the ADEA and TCHRA. The Court also recognizes that

 the current pandemic imposes significant and unprecedented difficulties, particularly with respect

 to scheduling, obtaining and producing information, and meeting court-ordered deadlines. Further,

 the Court finds that Defendant would be substantially prejudiced if it were not permitted to depose

 Plaintiff.

         On the other hand, the Court finds that Defendants have not met Rule 6’s good cause

 standard for extending the current deadlines. Further, continuing all deadlines in the First Amended

 Scheduling Order (Dkt. 19) by one hundred twenty (120) days—particularly the trial date—would

 be prejudicial to Plaintiff.

         For these reasons, the Court exercises its discretion under Rule 6 and finds Defendant’s

 Amended Motion (Dkt. 23) is hereby GRANTED IN PART and DENIED IN PART, and

 Defendant’s Motion (Dkt. 21) is DENIED AS MOOT.

         The Court DENIES Defendant’s Amended Motion (Dkt. 21) as to a one hundred twenty

 (120) day continuance of the trial date and an extension of all deadlines, as set forth in the Court’s

 First Amended Scheduling Order (Dkt. 19).




                                                   4
Case 4:19-cv-00560-SDJ-KPJ Document 27 Filed 12/11/20 Page 5 of 6 PageID #: 106




        The Court GRANTS a limited continuance of the dates set in the First Amended

 Scheduling Order (Dkt. 19), described in more detail below.

                IT IS ORDERED that the parties shall file a joint proposed scheduling order on or

 before December 18, 2020. In their proposed scheduling order, the parties are permitted to request

 a trial date up to thirty (30) days beyond the date currently set in the Court’s First Amended

 Scheduling Order (Dkt. 19), but no further. The parties are permitted to request mediation and

 dispositive motion deadlines up to thirty (30) days after the day the proposed scheduling order is

 filed. However, the Court notes that the parties are not entitled to a resolution of any dispositive

 motion prior to trial. The previous deadline of September 11, 2020, only allowed a brief amount

 of time for resolution of dispositive motions before trial, and the extension will make the

 opportunity for adequate responsive briefing and Court review extremely limited.

        With respect to discovery, the Court considers all discovery closed, with the exception of

 the taking of any depositions. Thus, from the date of the parties’ joint filing, the Court shall grant

 a continuance of thirty (30) days for the parties to complete the taking of depositions. Other

 discovery activities will not be permitted. With respect to the remaining pretrial deadlines that

 have not yet passed, the parties are permitted to propose deadlines up to thirty (30) days beyond

 the deadlines currently set in the First Amended Scheduling Order (Dkt. 19), but no further.

        IT IS FURTHER ORDERED that in their joint proposed scheduling order, the parties

 shall identify which deadlines are agreed upon by the parties and which deadlines create

 disagreement. If there is a disagreement regarding a deadline, the parties shall note it in their joint

 filing, identify each party’s preferred date, and briefly explain each party’s position. The Court

 will enter a Second Amended Scheduling Order without conducting an additional hearing.




                                                   5
Case 4:19-cv-00560-SDJ-KPJ Document 27 Filed 12/11/20 Page 6 of 6 PageID #: 107




            So ORDERED and SIGNED this 11th day of December, 2020.




                                           ____________________________________
                                           KIMBERLY C. PRIEST JOHNSON
                                           UNITED STATES MAGISTRATE JUDGE




                                       6
